Name: Commission Regulation (EC) NoÃ 1742/2006 of 24 November 2006 opening and providing for the administration of Community tariff quotas for wines originating in the Republic of Albania
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  beverages and sugar;  Europe
 Date Published: nan

 25.11.2006 EN Official Journal of the European Union L 329/13 COMMISSION REGULATION (EC) No 1742/2006 of 24 November 2006 opening and providing for the administration of Community tariff quotas for wines originating in the Republic of Albania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 62 thereof, Whereas: (1) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part (hereinafter referred to as the Stabilisation and Association Agreement), was signed in Luxembourg on 12 June 2006. The Stabilisation and Association Agreement is in the process of ratification. (2) On 12 June 2006 the Council concluded an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (2) (hereinafter referred to as the Interim Agreement), which provides for the early entry into force of the trade and trade-related provisions of the Stabilisation and Association Agreement. The Interim Agreement will enter into force on 1 December 2006. (3) The Interim Agreement and the Stabilisation and Association Agreement stipulate that wines originating in Albania may be imported into the Community, within the limits of Community tariff quotas, at a zero-rate customs duty. (4) The tariff quotas provided for in the Interim Agreement and in the Stabilisation and Association Agreement are annual and are repeated for an indeterminate period. The Commission should adopt the implementing measures for the opening and the administration of the Community tariff quotas. (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3) has codified the management rules for tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations. (6) Particular care should be taken to ensure that all Community importers have equal and continuous access to the tariff quotas and that the rates laid down for the quotas are applied continuously to all imports of the products in question into all Member States until the quotas are exhausted. In order to ensure the efficiency of a common administration of those quotas, there should be no obstacle to authorising the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports. Communication between the Member States and the Commission should, as far as possible, take place by electronic transmission. (7) This Regulation should apply upon the entry into force of the Interim Agreement and should continue to apply after the entry into force of the Stabilisation and Association Agreement. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tariff quotas at zero-rate customs duty are opened for wines imported into the Community and originating in Albania as set out in the Annex. 2. The zero-rate duty is applied provided that the imported wines are accompanied by a proof of origin as provided for in Protocol 3 to the Interim Agreement and to the Stabilisation and Association Agreement. Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 December 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1.) (2) OJ L 239, 1.9.2006, p. 2. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35). ANNEX Order No CN code (1) TARIC subdivision Description Annual quota volume (in hl) Tariff quota duty 09.1512 ex 2204 10 19 91, 99 Quality sparkling wine, other than champagne or Asti spumante From 1 December 2006 to 31 December 2006: 5 000 For every year thereafter, from 1 January to 31 December: 5 000 Exemption ex 2204 10 99 91, 99 2204 21 10 Other wine of fresh grapes, in containers holding 2 litres or less ex 2204 21 79 79, 80 ex 2204 21 80 79, 80 ex 2204 21 84 59, 70 ex 2204 21 85 79, 80 ex 2204 21 94 20 ex 2204 21 98 20 ex 2204 21 99 10 09.1513 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres From 1 December 2006 to 31 December 2006: 2 000 For every year thereafter, from 1 January to 31 December: 2 000 Exemption 2204 29 65 ex 2204 29 75 10 2204 29 83 ex 2204 29 84 20 ex 2204 29 94 20 ex 2204 29 98 20 ex 2204 29 99 10 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.